DETAILED ACTION
This action is in response to communications filed by the applicant on 11/29/2021 and PTAB decision dated 10/29/2021.  Claims 1-7, 9-18, and 21-23 are currently pending and claims 1 and 10 are independent; claims 19 and 20 have been cancelled from the previous claim set dated 3/30/2020.  This results in claims 1-7, 9-18, and 21-23 being allowed.

Allowable Subject Matter

Claims 1-7, 9-18, and 21-23 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The cancellation of claims 19 and 20 rendered the 101 rejections identified on the final rejection dated 1/2/2020 moot.    
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include Mintz at al. (US-20170115018-A1), Griffin et al. (US-20150073980-A1), Remenih et al. (US-20040160305-A1), Isaacson et al. (US-20160300411-A1), Perret (US-20150324332-A1), Lau (US-20130102283-A1), Silvestro (AU-2015101271-A4) and
Souse, P.J., et al. “Wireless control and network management of door locks,” 2015 3rd Experiment International Conference (exp.at'15), 2015, pp. 141-142 [online], 
Basili, A., et al. “NFC Smart Tourist Card: Combining Mobile and Contactless Technologies towards a Smart Tourist Experience,” 2014 IEEE 23rd International WETICE Conference, 2014, pp. 249-254 [online], [retrieved on 2022-01-10]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/6927059?source=IQplus>

None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1 and10, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624